NU SKIN ENTERPRISES, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
2006 STOCK INCENTIVE PLAN

        Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2006 Stock
Incentive Plan (“Plan”) and the 2006 Stock Incentive Plan Master Restricted
Stock Unit Agreement (“Master Restricted Stock Unit Agreement”) previously
entered into by the parties, hereby grants to the “Employee” identified below
______ Restricted Stock Units. The Restricted Stock Units are subject to all of
the terms and conditions as set forth herein and in the Master Restricted Stock
Unit Agreement and the Plan, both of which are incorporated herein in their
entirety. Any capitalized terms not defined herein shall have the meaning
provided to such terms in the Plan.

Employee:
Date of Grant:
Number of Restricted Stock Units:


Vesting Schedule:   25% of the Units vest on each of the first, second, third
and fourth anniversary of the Date of Grant [provided, however, that the
Compensation Committee may adjust the vesting dates so that yearly vesting will
occur during an open trading window].


Additional Terms/Acknowledgements: The undersigned Employee acknowledges receipt
of, and understands and agrees to, this Grant Notice, the Master Restricted
Stock Unit Agreement and the Plan. Employee further acknowledges that as of the
Date of Grant, this Grant Notice, the Master Restricted Stock Unit Agreement and
the Plan set forth the entire understanding between Employee and the Company
regarding the Restricted Stock Units granted pursuant hereto and supersede all
prior oral and written agreements on that subject.


NU SKIN ENTERPRISES, INC.

By:
Signature


Title:
Date:

NU SKIN ENTERPRISES, INC.
2006 STOCK INCENTIVE PLAN

MASTER RESTRICTED STOCK UNIT AGREEMENT

        This Master Restricted Stock Unit Agreement (the “Agreement”) is made
and entered into effective as of __________________ by and between Nu Skin
Enterprises, Inc., a Delaware corporation (the “Company” ), and
___________________ (“Employee”) subject to the terms and conditions of the Nu
Skin Enterprises, Inc. 2006 Stock Incentive Plan (the “Plan”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.

1.   Grant of Restricted Stock Units.


        1.1 Master Agreement. By executing this Agreement, Employee agrees that
this Agreement shall govern the term of all Restricted Stock Units granted to
him or her under the Plan pursuant to a Restricted Stock Unit Grant Notice
(“Grant Notice”) that incorporates by reference the terms of this Agreement.
Each Restricted Stock Unit grant that is intended to be governed by this
Agreement shall incorporate all of the terms and conditions of this Agreement
and shall contain such other terms and conditions as the Committee shall
establish for the grant of Restricted Stock Units covered by such Grant Notice.
In the event of a conflict between the language of this Agreement and any Grant
Notice, the language of the Grant Notice shall prevail with respect to that
Grant Notice. In order to be effective, the Grant Notice must be executed by a
duly authorized executive officer of the Company. Employee will not be required
to sign each Grant Notice, but Employee shall be deemed to have accepted the
Grant Notice (and all of the terms and conditions set forth therein) unless
Employee provides written notice to the Plan Administrator of Employee’s
rejection of the Grant Notice and all of the Restricted Stock Units granted
thereunder within 20 days after receipt of the Grant Notice.

        1.2 Grant of Restricted Stock Units. The Company grants to Employee an
award of the number of Restricted Stock Units as set forth in each applicable
Grant Notice. Each Restricted Stock Unit is a bookkeeping entry representing the
Company’s unfunded promise to deliver one (1) share of the Company’s Common
Stock (the “Share”), on the terms provided herein and in the Plan.

        1.3 Vesting of Restricted Stock Units. The Restricted Stock Units shall
vest on the dates (the “Vesting Dates”) and in the amounts set forth in the
applicable Grant Notice provided that Employee remains in the Continuous Service
of the Company or one of its Affiliates during the period commencing on the date
of this Agreement and ending on each of the respective Vesting Dates (the
“Vesting Period”) except as otherwise provided in Section 4:

        1.4 Settlement of Restricted Stock Units. Subject to the terms of the
Plan and this Agreement, Restricted Stock Units shall be settled in Shares,
provided that Employee has satisfied any tax withholding obligations pursuant to
Section 9 below. Shares will be issued to Employee within a reasonable time
following each Vesting Date (as evidenced by the appropriate entry in the books
of the Company or a duly authorized transfer agent of the Company), but in no
event shall the Shares be issued after the period ending on the later to occur
of the date that is 2 1/2 months from the end of (i) Employee’s tax year that
includes the applicable Vesting Date, or (ii) the Company’s tax year that
includes the applicable Vesting Date.

        1.5 Stockholder Rights. Unless and until the Shares are issued by the
Company after the Vesting Date, Employee shall have none of the rights or
privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Restricted Stock
Units.

        1.6 Change of Control. Notwithstanding any provision in the Agreement to
the contrary, if, during the two-year period following a Change of Control,
Employee’s Continuous Service is terminated other than for Cause, or if Employee
terminates his or her Continuous Service for “Good Reason,” the vesting of the
Restricted Stock Units governed by this Agreement shall be accelerated such that
all such Restricted Stock Units shall be deemed to be vested in full immediately
prior to the termination of Employee’s Continuous Service.

        For purposes of this Agreement:

“Cause” shall have the meaning set forth in the Plan.

“Change of Control” shall have the meaning set forth in the Plan.

“Good Reason” means the occurrence of any of the following, without the express
written consent of Employee, after the occurrence of a Change of Control:

        (a) the assignment to Employee of any duties inconsistent in any
material adverse respect with Employee’s position, authority or responsibilities
as in effect immediately prior to a Change of Control, or any other material
adverse change in such position, including authority or responsibilities;

        (b) any failure by the Company (or any successor company) to continue to
provide Employee with base pay, incentive compensation opportunities, and other
material benefits (including, but not limited to, savings plans, defined benefit
plans, welfare benefit plans and perquisites) at a level which is, in the
aggregate, at least equal to that in effect immediately prior to a Change of
Control, but shall not include any reduction in incentive compensation
opportunities or other material benefits that are part of an across-the-board
reduction of the incentive compensation or other material benefits of employees
who are similarly situated with respect to Employee;

        (c) the Company’s (or any successor company’s) requiring Employee to be
based at any office or location more than 49 miles from that location at which
Employee performed his or her services immediately prior to the Change of
Control, except for travel reasonably required in the performance of Employee’s
responsibilities; or

        (d) any failure by the Company or an Affiliate to obtain the commitment
of any successor in interest or failure on the part of such successor in
interest to perform the obligations to Employee under this Agreement or any
employee-related obligations assumed by the successor in interest in connection
with its acquisition of the Company or an Affiliate.

The occurrence of the events or conditions in clauses (a)-(d) shall not
constitute Good Reason unless Employee provides written notice of the action(s)
or omission(s) deemed to constitute Good Reason and the Company (or any
successor company) or, if applicable, an Affiliate fails to remedy such
action(s) or omission(s) within 30 days after the receipt of such written
notice. In no event shall the mere occurrence of a Change of Control, absent any
further impact on Employee, be deemed to constitute Good Reason.

2.     Securities Law Compliance. Employee represents that Employee has received
and carefully read a copy of the Prospectus for the Plan, together with the
Company’s most recent Annual Report to Stockholders. Employee hereby
acknowledges that Employee is aware of the risks associated with the Shares and
that there can be no assurance the price of the Common Stock will not decrease
in the future. Employee hereby acknowledges no representations or statements
have been made to Employee concerning the value or potential value of the Common
Stock. Employee acknowledges that Employee has relied only on information
contained in the Prospectus and has received no representations, written or
oral, from the Company or its employees, attorneys or agents, other than those
contained in the Prospectus or this Agreement. Employee acknowledges that the
Company has made no representations concerning the tax and other effects of the
Restricted Stock Units and Employee represents that Employee has consulted with
Employee’s own tax and other advisors concerning the tax and other effects of
the Restricted Stock Units.

3.     Transfer Restrictions. Employee shall not transfer, assign, sell,
encumber, pledge, grant a security interest in or otherwise dispose of the
Restricted Stock Units subject to this Agreement in any manner other than by the
laws of descent or distribution. Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Restricted Stock Units and this
Agreement.

4.     Termination of Employment. In the event Employee’s Continuous Service is
terminated for any reason prior to the full vesting of the Restricted Stock
Units, the Restricted Stock Units granted hereunder shall terminate to the
extent they are not vested as of the termination of Employee’s Continuous
Service (as described in Section 10.8), and Employee shall not have any right to
receive any Shares subject to such unvested Restricted Stock Units.

5.     Forfeiture. If at any time during Employee’s employment or at any time
during the 12-month period following termination of Employee’s Continuous
Service, a Forfeiture Event (as defined below) occurs, then at the election of
the Committee, (a) this Agreement and all unvested Restricted Stock Units
granted hereunder shall terminate, and (b) Employee shall return to the Company
for cancellation all Shares held by Employee plus pay the Company the amount of
any proceeds received from the sale of any Shares to the extent such Shares were
issued pursuant to Restricted Stock Units granted under this Agreement that
vested (i) during the 12-month period immediately preceding the Forfeiture
Event, or (ii) on the date of or at any time after such Forfeiture Event.
“Forfeiture Event” means the following: (i) conduct related to Employee’s
employment for which criminal penalties may be sought, (ii) the commission of an
act of fraud or intentional misrepresentation, (iii) embezzlement or
misappropriation or conversion of assets or opportunities of the Company, (iv)
any breach of the non-competition or non-solicitation provisions of the Key
Employee Covenants previously provided to Employee, (v) disclosing or misusing
any confidential or proprietary information of the Company in violation of the
Key Employee Covenants, or any other non-disclosure agreement with the Company
or other duty of confidentiality, or (vi) any other material breach of the Key
Employee Covenants. The Committee, in its sole discretion, may waive at any time
in writing this forfeiture provision and release Employee from liability
hereunder.

6.     Governing Plan Document. This Agreement incorporates by reference all of
the terms and conditions of the Plan, as presently existing and as hereafter
amended. Employee expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan. Employee also expressly acknowledges, agrees and represents as
follows:

        a.     Acknowledges receipt of the Plan, a copy of which is attached
hereto as Exhibit A, and represents that Employee is familiar with the
provisions of the Plan, and that Employee enters into this Agreement subject to
all of the provisions of the Plan.

        b.     Recognizes that the Committee has been granted complete authority
to administer the Plan in its sole discretion, and agrees to accept all
decisions related to the Plan and all interpretations of the Plan made by the
Committee as final and conclusive upon Employee and upon all persons at any time
claiming any interest through Employee in the Restricted Stock Units or the
Shares subject to this Agreement.

        c.     Acknowledges and understands that the establishment of the Plan
and the existence of this Agreement are not sufficient, in and of themselves, to
exempt Employee from the requirements of Section 16(b) of the Exchange Act and
any rules or regulations promulgated thereunder, and that Employee (to the
extent Section 16(b) applies to Employee) shall not be exempt from such
requirements pursuant to Rule 16b-3 unless and until Employee shall comply with
all applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Employee must not sell or otherwise dispose of any
Share acquired hereby unless and until a period of at least six months shall
have elapsed between the date upon which such Restricted Stock Unit was granted
to Employee and the date upon which Employee desires to sell or otherwise
dispose of any Share acquired under this award.

7.     Representations And Warranties. As a condition to the receipt of any
Shares upon vesting, the Company may require Employee to make any
representations and warranties to the Company that legal counsel to the Company
may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such shares.

8.     Compliance With Law And Regulations. The obligations of the Company
hereunder are subject to all applicable federal and state laws and to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed and any other
government or regulatory agency.

9.     Taxes. Regardless of any action the Company or, if different, the
Employee’s employer (the “Employer”) takes with respect to any or all income tax
(including federal, state and other taxes), social insurance, payroll tax or
other tax-related withholding (“Tax-Related Items”), Employee acknowledges that
the ultimate liability for all Tax-Related Items legally due by Employee is and
remains his or her responsibility and that the Company and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the settlement of the Restricted Stock Units, the subsequent sale
of any Shares acquired at settlement and the receipt of any dividends; and (ii)
do not commit to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Employee’s liability for
Tax-Related Items.

        Prior to vesting of the Restricted Stock Units, Employee agrees to make
arrangements satisfactory to the Company and/or the Employer to satisfy any
applicable Tax-Related Items in connection with the Restricted Stock Units. In
this regard, if permissible under local law and regulations, Employee authorizes
the Company and/or the Employer, at their discretion, to satisfy the obligations
with respect to Tax-Related Items by one or a combination of the following: (i)
selling or arranging for the sale of Shares otherwise deliverable to Employee in
settlement of the Restricted Stock Units; (ii) withholding from Employee’s wages
or other cash compensation payable to Employee by the Company or the Employer;
(iii) withholding from proceeds of the sale of Shares acquired upon vesting of
the Restricted Stock Units; or (iv) withholding in Shares, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
withholding amount. Finally, Employee will pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Employee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
any of the Shares if Employee fails to comply with his or her obligations in
connection with the Tax-Related Items described in this Section.

10.     Nature of Grant. In accepting the Restricted Stock Units and signing
this Agreement, Employee acknowledges that:

        10.1 the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan;

        10.2 the grant of Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;

        10.3 nothing in this Agreement or in the Plan shall confer upon Employee
any right to continue in the employment or service of the Employer or the
Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Employer or the Company, which rights are
hereby expressly reserved, to terminate Employee’s employment or service at any
time for any reason, with or without cause except as may otherwise be provided
pursuant to a separate written employment agreement;

        10.4 all decisions with respect to future grants of Restricted Stock
Units, if any, will be at the sole discretion of the Company;

        10.5 Employee's participation in the Plan is voluntary;

        10.6 Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments;

        10.7 in consideration of the grant of Restricted Stock Units, no claim
or entitlement to compensation or damages arises from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
Shares received upon vesting of Restricted Stock Units resulting from
termination of the Employee’s employment or other service-providing relationship
with the Company or Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Employee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, Employee shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim; and

        10.8 in the event of the termination of Employee's Continuous Service
(whether or not in breach of local labor laws), Employee’s right to receive
Restricted Stock Units and vest under the Plan, if any, will terminate effective
as of the date that Employee is no longer actively employed or providing service
and will not be extended by any notice period mandated under local law (e.g.,
active employment or service would not include a period of “garden leave” or
similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Employee is no longer providing Continuous Service
for purposes of the Plan.


11. GENERAL PROVISIONS.

        11.1 Notices. Any notice required to be given under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such other address as such
party may designate by ten (10) days advance written notice under this Section
to all other parties to this Agreement.

        11.2 No Waiver. The failure of the Company in any instance to exercise
any rights under this Agreement, including the forfeiture rights under Section
5, shall not constitute a waiver of any other rights that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Company and Employee. No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.


12. MISCELLANEOUS PROVISIONS.

        12.1 Employee Undertaking. Employee hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Employee or the Shares pursuant to
the provisions of this Agreement.

        12.2 Entire Contract. This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein. This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan (which is attached as Exhibit A).

        12.3 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

        12.4 Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, Restricted
Stock Units granted under the Plan or future Restricted Stock Units that may be
granted under the Plan by electronic means or to request Employee’s consent to
participate in the Plan by electronic means. Employee hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

        12.5 Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Employee, Employee’s permitted assigns and the legal
representatives, heirs and legatees of Employee’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof. Employee may not assign
this Agreement other than by the laws of decent and distribution.

        12.6 Severability. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

        12.7 Governing Law. Restricted Stock Units and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Utah without resort to that State’s conflict-of-laws rules, as
provided in the Plan. In the event of any legal proceeding involving this
Agreement, the prevailing party shall be entitled to recover its legal fees and
expenses (including reasonable attorneys’ fees).

        By Employee’s signature and the signature of the Company’s
representative below, Employee and the Company agree that this Restricted Stock
Unit is granted under and governed by the terms and conditions of the Plan and
this Agreement. Employee has read and understands the Plan and this Agreement.
Employee hereby agrees to accept as binding and conclusive all decisions or
interpretations of the Board and/or the Committee related to the Plan.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first indicated above.

    Nu Skin Enterprises, Inc.


By:    ______________________________

Title:    ______________________________


Employee


Name:     ______________________________

Address:     ______________________________